     Case 8:19-cr-00061-JVS Document 600 Filed 07/26/21 Page 1 of 11 Page ID #:10907




 1    Michael J. Avenatti (Pro Se)
 2    H. Dean Steward, SBN 85317
      17 Corporate Plaza, Suite 254
 3    Newport Beach, California 92660
      Tel (949) 481-4900
 4    Fax (949) 706-9994
 5    Advisory Counsel for Defendant
      MICHAEL JOHN AVENATTI
 6
 7
                               UNITED STATES DISTRICT COURT
 8
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9
10    UNITED STATES OF AMERICA,                    SA CR No. 19-061-JVS
11                Plaintiff,                       REPLY TO THE GOVERNMENT’S
                                                   RESPONSE TO DEFENDANT’S
12                       v.                        OBJECTION TO THE TESTIMONY OF
                                                   GOVERNMENT EXPERT JOHN DRUM
13    MICHAEL JOHN AVENATTI,                       AND THE USE OF RULE 1006
                                                   SUMMARIES
14                Defendant.
15
16
17          Defendant MICHAEL JOHN AVENATTI (“Mr. Avenatti”) by and through his
18    advisory counsel of record, H. Dean Steward, hereby files this Reply to the
19    government’s opposition to his objection to the testimony of John Drum.
20     Dated: July 26, 2021                    Respectfully submitted,
21
                                               /s/ Michael J. Avenatti
22
                                               Defendant
23                                             MICHAEL JOHN AVENATTI
24
25
26
27
28
     Case 8:19-cr-00061-JVS Document 600 Filed 07/26/21 Page 2 of 11 Page ID #:10908




 1       I.      INTRODUCTION
 2            On July 19, 2021, the defendant filed his Objection to the Testimony of
 3    Government Expert John Drum, the Use of the Rule 1006 Summaries Proposed by the
 4    Government and a Renewed Request for a Daubert Hearing. [Dkt. 546.] This objection
 5    was filed shortly after receiving the government’s first draft exhibit list and exhibits on
 6    July 6, 2021 at 10:42 p.m., which included the latest version of Mr. Drum’s proposed
 7    draft Rule 1006 summaries.
 8            On July 20, 2021, the Court asked that the government file an opposition in
 9    connection with the underlying materials supporting Mr. Drum’s draft summaries and
10    the summary charts’ compliance with Rule 1006. See, e.g., Trial Tr. (7/20/21, Vol. 1) 6.
11    On July 21, 2021, the government filed its Response to Defendant’s Objection to the
12    Testimony of Government Expert John Drum, the use of Rule 1006 Summaries
13    Proposed by the Government and Renewed Request for a Daubert Hearing. [Dkt. 564].
14    On July 22, 2021, the government sought a ruling in connection with five declarations of
15    five entities that allegedly supported the admission of certain supporting documents as
16    business records. The Court replied by indicating, “I think it’s a one-on-one analysis.”
17    See, e.g., Trial Tr. (7/22/21, Vol. 1) 14.
18            Based upon the following, Mr. Aveantti respectfully renews his requests and
19    objections made in his Objection to the Testimony of Government Expert John Drum,
20    the Use of the Rule 1006 Summaries Proposed by the Government and a Renewed
21    Request for a Daubert Hearing. [Dkt. 546.] Mr. Avenatti further asks that the Court
22    order the government to identify the exact sources of information that underly each of
23    the proposed summaries and make the underlying materials available to the Court and
24    the defense. Mr. Avenatti also asks that the Court require the government to make a
25    showing that the materials underlying each of the summaries are themselves admissible
26    before any use of the summaries is permitted at trial.
27
28
                                                    2
     Case 8:19-cr-00061-JVS Document 600 Filed 07/26/21 Page 3 of 11 Page ID #:10909




 1       II.      ARGUMENT
 2                A. The Government’s Summary Exhibits do not Meet the Requirements of
 3                   Federal Rule of Evidence 1006
 4             Federal Rule of Evidence 1006 provides, “[t]he proponent may use a summary,
 5    chart, or calculation to prove the content of voluminous writings, recordings, or
 6    photographs that cannot be conveniently examined in court.” The proponent must make
 7    the original or duplicates “available for examination or copying, or both, by other parties
 8    at a reasonable time and place. And the court may order the proponent to produce them
 9    in court.” Fed. R. Evid. 1006. The Ninth Circuit has made clear that “[i]t is essential
10    that the underlying records from which the summaries are made be admissible in
11    evidence…” United States v. Rizk, 660 F.3d 1125, 1130-31 (9th Cir. 2011)(emphasis
12    added); United States v. Johnson, 594 F.2d 1253, 1255 (9th Cir. 1979)(“Under Fed. R.
13    Evid. 1006 the proponent of the summary must establish that the underlying materials
14    upon which the summary is based are admissible in evidence.”). See also 1600 East
15    Newlands Drive, LLC v. Amazon.com NVDC, LLC, 2019 U.S. Dist. LEXIS 144131 (D.
16    Nev. 2019)(“[w]hile it is possible that the records could qualify as business records, it is
17    the proponent’s burden to show that all of the criteria to qualify are met through sworn
18    testimony by custodian of the records.”).
19             The government should not be permitted to offer Exhibits 420-456, 460 and 461
20    as Rule 1006 summaries because the underlying evidence is not admissible and the
21    government continues to make no effort to prove the admissibility of all underlying
22    materials as required. Mr. Avenatti does not deny that Rule 1006 allows for a party to
23    admit a summary exhibit in lieu of voluminous materials. However, the government’s
24    attempts to offer these summaries pursuant to Rule 1006 is improper as the requirements
25    of Rule 1006 have not been met.
26
27
28
                                                    3
     Case 8:19-cr-00061-JVS Document 600 Filed 07/26/21 Page 4 of 11 Page ID #:10910




 1                      1. The Sources Underlying the Government’s Proffered Rule 1006
 2                        Summaries are Unknown
 3          First, the sources underlying the proposed summaries are unknown. Mr. Avenatti
 4    acknowledges that a draft exhibit from Mr. Drum was provided to the defense on May 26,
 5    2020. The May 26, 2020 draft summaries included references to several bates numbers,
 6    allowing for the defendant to search the corresponding materials. However, other
 7    “sources” included within the summaries made it impossible for Mr. Avenatti to
 8    understand what materials or sources of information Mr. Drum relied upon. For example,
 9    the draft summaries indicated that Mr. Drum relied on “Quickbooks” or “Ayres”
10    documentation, making it impossible for Mr. Avenatti to understand or investigate the
11    exact source of the specific data or information Mr. Drum’s apparently relying on.
12          In its opposition, the government did not substantively address this argument and
13    instead attached June 8, 2021 correspondence where it again referenced the Quickbooks
14    merely as “EA LLP’s Quickbooks records and documents the government obtained from
15    defendant’s former accountant…” [Dkt. 563, p. 16]. This is akin to saying “banking
16    records.” It is impossible for Mr. Avenatti to perform a meaningful cross examination of
17    Mr. Drum if the specific Quickbooks entries or other inadequately described sources are
18    not identified.
19          Second, there have been substantive changes in Mr. Drum’s calculations since the
20    May 26, 2020 disclosure. The government acknowledges that revisions have been made
21    stating, “[a]part from small revisions to the calculations that Mr. Drum made in finalizing
22    the charts, there is only one material difference: the government removed the annotations
23    and commentary from the bottom of the drafts to make for a clear trial presentation…”
24    [Dkt. 564, p. 7](emphasis added). The government further states, “[e]ven a cursory review
25    of the Trial Exhibits next to the draft summary charts make clear that the same underlying
26    documents cited in the draft charts would apply to the Trial Exhibits.” [Dkt. 564, p. 7]. A
27    cursory review is insufficient and inappropriate. Instead, the government must provide a
28
                                                   4
     Case 8:19-cr-00061-JVS Document 600 Filed 07/26/21 Page 5 of 11 Page ID #:10911




 1    thorough review of each of the underlying documents supporting the Rule 1006 exhibits
 2    and prove their admissibility. If Mr. Drum’s calculations have changed at all, it reasonable
 3    for the defendant to expect that the sources of information have as well. Although the
 4    government claims that the underlying documents cited in the draft charts would apply to
 5    the trial exhibits, the government makes no statement that the sources are identical. Mr.
 6    Avenatti asks that the Court order the government to identify the sources that underly the
 7    materials summaries by the government’s proposed Rule 1006 charts.
 8                    2. The Government Makes No Attempts to Authenticate and Proffer the
 9                       Admissibility of the Documents Underlying the Prosecution’s
10                       Proposed Rule 1006 Charts
11          The government acknowledges that the documents underlying the Rule 1006
12    summaries “must be admissible. . . .” [Dkt. 564, p. 7]; citing United States v. Rizk, 660
13    F.3d 1125, 1130 (9th Cir. 2011). The government cites United States v. Johnson, 594 F.2d
14    1253 (9th Cir. 1979) for the proposition that summaries may be more meaningful to the
15    jury than the records themselves. However, this same Johnson case makes clear that
16    “under this Rule, the proponent of the summary must establish that the underlying
17    materials upon which the summary is based are admissible in evidence.” Id. at 1255.
18    Similarly, in the United States v. Aubrey, 800 F.3d 115 (9th Cir. 2015) case cited by the
19    government, the Ninth Circuit relied on Rizk in determining that the summary must be
20    based on admissible evidence. The defendant has been clear that the Rule 1006 summaries,
21    as proposed by the government, are improper as the government has not established that
22    the underlying documents are themselves admissible.
23          The government has not performed a single analysis of any specific declaration
24    from any custodian of witness to establish the records underlying the Rule 1006 summaries
25    are admissible. Instead, the government improperly imposes the burden on Mr. Avenatti
26    to establish that each specific document underlying the drafted summaries is inadmissible.
27    [Dkt. 564, p. 8-9](“Defendant does not identify any specific bank records that he believes
28
                                                   5
     Case 8:19-cr-00061-JVS Document 600 Filed 07/26/21 Page 6 of 11 Page ID #:10912




 1    are inadmissible, choosing instead to pretend that he does not know what the underlying
 2    documents for the exhibits are.”). There is no pretending by the defendant. The exact
 3    sources of information underlying these draft summaries are unknown to the defendant
 4    and it is impossible for the Court to make a proper ruling without being provided each
 5    document that underlies the drafted Rule 1006 summaries. This analysis must be done on
 6    a document by document, “one-on-one” basis.
 7          Critically, the government has not made a single attempt to meet their burden and
 8    proffer the admissibility of any document that underlies the proposed Rule 1006 summary.
 9    Instead, the government indicates that materials of these sort, “are admitted under Rules
10    803(6) and 902(11) in virtually every white-collar criminal case in this District…” and
11    bank records are among the most common types of business records. [Dkt. 564, p. 8]. The
12    government, however, fails to cite to a single case to support the proposition that a
13    prosecutor’s bald statement that a document is a business record overcomes its obligations
14    to meet Rules 803(6) and 902(11). Instead, the government argues that the Defendant is
15    engaging in “bad faith tactics” by not bringing this objection sooner. [Dkt. 564]. Mr.
16    Avenatti brought forth this objection soon after receiving the trial exhibits. Mr. Avenatti
17    simply requests that the government abide by the requirements of Federal Rule of
18    Evidence 1006. Requesting compliance with the Federal Rules of Evidence cannot be
19    described as “bad faith tactics.”
20          By way of example only, Mr. Avenatti presents examples of exhibits that contain
21    inadmissible hearsay. The following exhibits contain documents (which have been
22    proffered as business records) that have not been properly authenticated and do not meet
23    the requirements of the business records exception. Because Mr. Avenatti does not know
24    the bates numbers underlying the current proposed Rule 1006 summaries, the defendant
25    relies exclusively on the draft summaries provided by the government in May of 2020.
26
27
28
                                                   6
     Case 8:19-cr-00061-JVS Document 600 Filed 07/26/21 Page 7 of 11 Page ID #:10913




 1        5/20 Exhibit No.1   Comparable Gov. Exhibit No.   Objection

 2        1A, 2A, 3A, 4A, 420, 430, 439, 444, 451           Hearsay. Further, these exhibits only
                                                            reference “EA Quickbooks” as the
 3        5A                                                source without any additional
 4
                                                            information, citation or declaration
                                                            from any custodian of witness. This
 5                                                          descriptor makes it impossible for the
 6                                                          Defendant to cross-examine Mr. Drum
                                                            on the specific transactions he refers to
 7                                                          in connection with Quickbooks.
 8        5A, 5B              451, 452                      Hearsay.      Further, these exhibits
                                                            reference Ayres 1-566 and 548
 9                                                          without any additional explanation,
10                                                          reference or connection with a specific
                                                            bates stamp number. This descriptor
11                                                          makes it impossible for the Defendant
12                                                          to cross-examine Mr. Drum in
                                                            connection      with      the   specific
13                                                          transactions, examinations or other
14                                                          “Ayres” sources he refers to.
          1E, 1I, 2D, 2I, 3D, 425, 429, 433, 438, 442,      Hearsay. Further, the government has
15                                                          made the representation that the City
          3E, 4A, 4B, 4C, 443, 444, 445, 446, 447,          National Bank records referenced as
16
          4D, 4E, 4F, 4G, 8   448, 449, 450, equivalent     USAO_00042595-USAO_00042796
17                                                          is authenticated by a declaration
                              exhibit unknown.              marked as USAO_00042593-
18
                                                            USAO_0042594. The declaration
19                                                          fails to meet the requirements of
20                                                          803(6)(A), (B) in that there is no
                                                            statement that the record was kept or
21                                                          made by “someone with knowledge,”
22                                                          that the “record was kept in the
                                                            course of a regularly conducted
23                                                          activity of a business” and that
24                                                          “making the record was a regular
                                                            practice of that activity.”
25
          1E, 1G, 1H, 2D, 425, 427, 428, 433, 437,          Hearsay. Further, the government has
26                                                          indicated that the KeyBank records
          2H, 11              equivalent exhibit            identified as USAO_00068754-
27
      1
28        See, e.g. Dkt. No. 299, Exhibit 1 – Under Seal.
                                                     7
     Case 8:19-cr-00061-JVS Document 600 Filed 07/26/21 Page 8 of 11 Page ID #:10914




 1                          unknown                     USAO_00069828 are authenticated
                                                        pursuant to a declaration from a
 2                                                      custodian of record bearing bates
 3                                                      number USAO_00068753. This range
                                                        of KeyBank records includes
 4                                                      USAO_00068832-USAO_00068880.
 5                                                      The corresponding declaration from
                                                        purported custodian A.O. is facially
 6                                                      deficient. The substance of the
 7                                                      declaration includes only the
                                                        following language and fails to meet
 8                                                      the requirements of 803(6), “I am
 9                                                      Custodian of Records for KeyBank
                                                        National Association, and I have
10                                                      knowledge of the matters herein
11                                                      referred to. Attached hereto, and
                                                        made a part of hereof, are true and
12                                                      correct copies of the original
13                                                      documents of KeyBank National
                                                        Association. These records are
14                                                      maintained in the normal course of
15                                                      business at KeyBank National
                                                        Association.” (emphasis in original)
16
17
            The references above are merely examples of the government’s failures to properly
18
      authenticate the records underlying the drafted summaries. Critically, it is not the
19
      defendant’s burden to establish that each of the records underlying Mr. Drum’s
20    summaries are inadmissible. To the contrary, it is the government’s burden to
21    establish that each of the records is admissible. Absent this burden being met, the Court
22    must exclude the Rule 1006 summaries. See Paddack v. Dave Christensen, Inc., 745 F.2d
23    1254, 1260 (9th Cir. 1984)(“[I]t is clear that a summary of both inadmissible and
24    admissible hearsay should not be admitted under Rule 1006.”)
25          In order for the Court to make a proper ruling, the defendant asks that the
26    government to be directed to provide the Court and the defense with each document it
27    claims (a) supports each summary and (b) is admissible as a business record, so that the
28    Court can determine its potential admissibility and ability to serve as a basis for a Rule
                                                  8
     Case 8:19-cr-00061-JVS Document 600 Filed 07/26/21 Page 9 of 11 Page ID #:10915




 1    1006 summary. As the Court aptly stated in connection with a similar business record
 2    dispute, “[I]t’s a one-on-one analysis.” See, e.g., Trial Tr. (7/22/21, Vol. 1) 14.
 3
                B. The Government Fails to Adequately Respond to the Remaining
 4                 Objections Offered by the Defendant
 5
 6          In the defendant’s motion, Mr. Avenatti also provided the following objections to

 7    Mr. Drum’s testimony and the proposed Rule 1006 summaries: (1) Mr. Drum cannot act
      as a fact witness for the government; (2) Mr. Drum cannot rely on inadmissible hearsay;
 8
      and (3) Mr. Drum’s testimony and potential opinions are in violation of Federal Rules
 9
      16, 702, and 703.
10
            Although the government refutes the defedant’s objections that Mr. Drum may not
11
      act as a fact witness, argues that Mr. Drum is qualified as an expert witness, and
12
      summarily states that “there is no issue of whether he can rely on hearsay,” the
13
      government fails to respond to the remaining arguments. The government provides no
14
      meaningful analysis and also fails to address several of Mr. Avenatti’s specific
15
      objections.
16          For instance, the government fails to respond to the defendant’s claims that a
17    forensic accountant does not typically rely on witness interview summaries, settlement
18    agreements and attorney-client contracts. The government likewise fails to address Mr.
19    Avenatti’s confrontation clause objections as it relates to Mr. Drum’s reliance on the
20    witness interview summaries. As a result, these points are conceded. See, e.g., Dkt. 239,
21    Hon. J. Selna Ruling on Pretrial Services Report, p. 4 (“But as Avenatti points out in his
22    reply, the Government has chosen not to respond to the claim of work product, and thus
23    the argument is conceded.”); Sportscare of America, P.C. v. Multiplan, Inc., No. 2:10–
24    4414, 2011 WL 589955, at *1 (D.N.J. Feb. 10, 2011) (“In most circumstances, failure to

25    respond in an opposition brief to an argument put forward in an opening brief constitutes

26
      waiver or abandonment in regard to the uncontested issue.”); In re Online DVD Rental
      Antitrust Litig., No. 09–2029 PJH, 2011 WL 5883772, at *12 (N.D. Cal. Nov. 23, 2011).
27
28
                                                    9
     Case 8:19-cr-00061-JVS Document 600 Filed 07/26/21 Page 10 of 11 Page ID #:10916




 1       III.   CONCLUSION
 2          For each of the above reasons, Mr. Avenatti renews his objections and requests for
 3    relief presented in the defendant’s initial objection to the testimony of government expert
 4    John Drum, the Use of the Rule 1006 Summaries Proposed by the Government and

 5    Renewed Request for a Daubert Hearing [Dkt. 546.] Mr. Avenatti further respectfully
      requests that the Court order the government to identify the sources of information that
 6
      underly each of the proposed summaries and make the underlying materials available to
 7
      the Court and the defendant. Mr. Avenatti also asks that the Court require the
 8
      government to make a showing that the materials underlying each of the summaries are
 9
      themselves admissible before any use of the summaries is permitted at trial.
10
11
       Dated: July 26, 2021                     Respectfully submitted,
12
13                                             /s/ Michael J. Avenatti
14                                              Defendant
                                                MICHAEL JOHN AVENATTI
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  10
     Case 8:19-cr-00061-JVS Document 600 Filed 07/26/21 Page 11 of 11 Page ID #:10917




 1
                                   CERTIFICATE OF SERVICE

 2          I, H. Dean Steward, am a citizen of the United States, and am at least 18 years of
 3
      age. My business address is 17 Corporate Plaza, Suite 254 in Newport Beach, California
 4
 5    92660. I am not a party to the above-entitled action. I have caused, on July 26, 2021,

 6    service of the:
 7
       REPLY TO THE GOVERNMENT’S RESPONSE TO DEFENDANT’S OBJECTION
 8     TO THE TESTIMONY OF GOVERNMENT EXPERT JOHN DRUM AND THE USE
 9                         OF RULE 1006 SUMMARIES

10    on the following party, using the Court’s ECF system:
11
      AUSA BRETT SAGEL AND AUSA ALEXANDER WYMAN
12
13    I declare under penalty of perjury that the foregoing is true and correct.

14    Executed on July 26, 2021
15
16                                            /s/ H. Dean Steward

17                                            H. Dean Steward

18
19
20
21
22
23
24
25
26
27
28
                                                   11
